UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 13 weeks ended May 2, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-23401 GameTech International, Inc. (Exact name of registrant as specified in its charter) DELAWARE 33-0612983 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8, RENO, NEVADA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (775) 850-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On June 18, 2010, the registrant had 11,837,420 outstanding shares of its Common Stock, par value $0.001 per share. GAMETECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE 13 WEEKS ENDED MAY 2, 2010 INDEX PART 1. FINANCIAL INFORMATION: ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 1 Condensed Consolidated Balance Sheets as of May 2, 2010 (Unaudited) and November 1, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the 13 Weeks and 26 Weeks Ended May 2, 2010 and May 3, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the 26 Weeks Ended May 2, 2010 and May 3, 2009 3 NOTES TO FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION: ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. [RESERVED] 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 27 SIGNATURES 28 PART 1.FINANCIAL INFORMATION: ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) GAMETECH INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, except shares and per share amounts) (Unaudited) May 2, 2010 November 1, 2009 (Unaudited) (Note 1) ASSETS: Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $2,534 in 2010 and $1,776 in 2009 Income taxes receivable - Inventory Prepaid expenses and other current assets Deferred income taxes, net - Total current assets Property, bingo equipment, furniture and other equipment, net Goodwill Intangibles, less accumulated amortization of $10,078 in 2010 and $9,380 in 2009 Deferred income taxes, net - Other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ Accrued payroll and related obligations Income taxes payable Current portion of long-term debt Interest rate swap - Deferred revenue Other accrued liabilities Total current liabilities Long-term debt, net of current portion - Interest rate swap - Total liabilities Stockholders’ equity: Common stock, $0.001 par value: 40,000,000 shares authorized; 14,480,537 shares issued 14 14 Additional paid in capital Accumulated deficit ) ) Treasury stock, at cost, 2,744,672 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 1 - GAMETECH INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share amounts) (Unaudited) 13 Weeks Ended 13 Weeks Ended 26 Weeks Ended 26 Weeks Ended May 2, 2010 May 3, 2009 May 2, 2010 May 3, 2009 Net revenue $ Cost of revenue Gross profit Operating expenses: General and administrative Sales and marketing Research and development (Gain) on sale of bingo equipment ) - ) - Total operating expenses Income (loss) from operations ) ) Interest expense ) Other income (expense), net 41 75 Loss before income taxes ) Provision (Benefit) from income taxes ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in calculating net loss per share: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 2 - GAMETECH INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, In Thousands) 26 Weeks Ended 26 Weeks Ended May 2, 2010 May 3, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Obsolescence and loss on disposal of bingo terminals and related equipment 63 Obsolescence of inventory - Loss on disposal of furniture and other equipment 16 93 Stock compensation expense, net of tax Deferred income taxes ) Amortization of debt acquisition costs 28 27 Interest rate swap ) Interest on investments - ) Interest on restricted cash - (3 ) (Gain) on the sale of investments ) - (Gain) on the sale of bingo equipment ) - Other changes in operating assets and liabilities: Accounts receivable, net Income tax ) ) Inventory 83 Prepaid expenses and other assets 76 Notes receivable - 70 Accounts payable ) Accrued payroll and related obligations 73 Deferred revenues - Other accrued liabilities ) 57 Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of short-term investments 82 Acquisition of intangibles ) - Restricted cash for capital expenditures - Capital expenditures for property, bingo equipment, furniture, and other equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Payments on long-term debt ) ) Proceeds from line of credit - Repurchase of treasury stock - (2
